

116 S3552 IS: To require the Secretary of Agriculture to provide payments to cattle producers to offset losses due to the Coronavirus Disease 2019 (COVID–19), and for other purposes.
U.S. Senate
2020-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3552IN THE SENATE OF THE UNITED STATESMarch 20, 2020Mr. Rounds (for himself, Mr. Tester, Mr. Merkley, Ms. Smith, Mr. Hoeven, Mr. Daines, Mrs. Fischer, Mrs. Hyde-Smith, Mr. Cramer, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo require the Secretary of Agriculture to provide payments to cattle producers to offset losses due to the Coronavirus Disease 2019 (COVID–19), and for other purposes.1.Cattle producer payments to offset losses due to COVID–19(a)In generalThe Secretary of Agriculture, acting through the Administrator of the Farm Service Agency (referred to in this section as the Secretary), shall make payments to producers that sold feeder cattle or live cattle during any month in calendar year 2020 if the Secretary determines that—(1)in the case of feeder cattle, the average national sale price per hundredweight for feeder cattle for that month is less than $150; and(2)in the case of live cattle, the average national sale price per hundredweight for live cattle for that month is less than $121.(b)Payment amountThe amount of a payment provided under subsection (a) shall be equal to—(1)in the case of feeder cattle, the product obtained by multiplying—(A)the difference between—(i)$150; and(ii)the average national sale price per hundredweight for feeder cattle for the applicable month; and(B)the quantity of feeder cattle sold by the applicable producer during the applicable month, expressed in hundredweight; and(2)in the case of live cattle, the product obtained by multiplying—(A)the difference between—(i)$121; and(ii)the average national sale price per hundredweight for live cattle for the applicable month; and(B)the quantity of live cattle sold by the applicable producer during the applicable month, expressed in hundredweight.(c)Limitations(1)Payment limitationA producer may receive payments under subsection (a) for not more than 10,000 head of cattle in calendar year 2020.(2)Ownership requirementTo be eligible to receive a payment under subsection (a), a producer shall have owned the cattle described in that subsection for not less than 30 days before the date on which the cattle were sold.(d)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall use such sums as are necessary to carry out this section.